Digitally signed by
                                                                      Reporter of
                                                                      Decisions
                                                                      Reason: I attest to
                       Illinois Official Reports                      the accuracy and
                                                                      integrity of this
                                                                      document
                              Appellate Court                         Date: 2020.06.02
                                                                      08:53:21 -05'00'



                  Zamora v. Lewis, 2019 IL App (1st) 181642



Appellate Court    BALDOMERO ZAMORA JR. and BRITTNEY ZAMORA
Caption            CARTALINO, Individually and as Administrator of the Estate of
                   Baldomero Zamora Sr., Deceased, Plaintiffs-Appellants and Cross-
                   Appellees, v. TROY LEWIS; TRINA LEWIS; AIRBNB, INC.;
                   AIRBNB PAYMENTS, INC.; UNITED TECHNOLOGIES
                   CORPORATION; WALTER KIDDE PORTABLE EQUIPMENT,
                   INC.; JOHN DOES 1-20; and JULIE GILBERT, Defendants (Troy
                   Lewis; Trina Lewis; Airbnb, Inc.; Airbnb Payments, Inc.; United
                   Technologies Corporation; and Walter Kidde Portable Equipment,
                   Inc., Defendants-Appellees and Cross-Appellants).



District & No.     First District, Fourth Division
                   No. 1-18-1642



Filed              November 27, 2019



Decision Under     Appeal from the Circuit Court of Cook County, No. 17-L-5242; the
Review             Hon. Daniel T. Gillespie, Judge, presiding.



Judgment           Affirmed in part and vacated in part.


Counsel on         Darren VanPuymbrouck, of Falkenberg Ives LLP, of Chicago, for
Appeal             appellants.
                                Steven D. Hamilton, of McGuireWoods LLP, of Chicago, and
                                S. Virginia Bondurant Price (pro hac vice) and Nicholas J. Giles
                                (pro hac vice), of McGuire Woods, LLP, of Richmond, Virginia, for
                                appellees United Technologies Corporation and Walter Kidde
                                Portable Equipment, Inc.

                                Neil E. Holmen and Alla Cherkassky Galati, of Walker Wilcox
                                Matousek LLP, of Chicago, for other appellees.



     Panel                      JUSTICE BURKE delivered the judgment of the court, with opinion.
                                Justices Lampkin and Reyes concurred in the judgment and opinion.


                                                OPINION

¶1        Plaintiffs Baldomero Zamora Jr. and Brittney Zamora Cartalino appeal from orders of the
      circuit court dismissing their lawsuit against defendants Troy and Trina Lewis, United
      Technologies Corporation, and Walter Kidde Portable Equipment, Inc. (Kidde), on the basis
      of a lack of personal jurisdiction. 1 In a cross-appeal, those defendants as well as defendants
      Airbnb, Inc., and Airbnb Payments, Inc. (collectively, Airbnb), challenge the circuit court’s
      decision to reinstate an evidence preservation order entered against Kidde that the court had
      previously vacated. For the reasons that follow, we affirm the circuit court’s dismissal orders,
      but vacate the evidence preservation order.

¶2                                          I. BACKGROUND
¶3        Airbnb is an online marketplace that connects people who want to rent out their houses,
      apartments, or individual rooms therein (the hosts) to people in need of such lodging. Julie
      Gilbert created an account with Airbnb in August 2015. Trina Lewis, a Maine resident married
      to Troy Lewis, created an account with Airbnb in July 2016 and agreed to Airbnb’s then-
      operative terms of service. Trina subsequently began listing her house in Boothbay, Maine, on
      Airbnb. In the online listing under a section for the house’s amenities, Trina noted that the
      house had a smoke detector, and under a section for the house’s rules, Trina prohibited parties
      or events.
¶4        In September 2016, Gilbert messaged Trina through Airbnb. In the message, Gilbert stated
      she lived in Chicago and was going to be traveling to Maine to have a surprise birthday party
      for her boyfriend. She stated that she was going to bring her boyfriend’s son and daughter as
      well as two other children and wanted to stay in Boothbay. Gilbert concluded the message
      asking if Trina’s house was available because she wanted to stay there. At some point around
      this time, though it is unclear exactly when, Gilbert requested to reserve two nights at the house
      with a total of six guests using Airbnb’s platform. Eleven days after Gilbert’s message, Trina
          1
           As will later be discussed, “Kidde, Inc.,” was incorrectly named in the lawsuit. The correct name
      of that defendant is “Walter Kidde Portable Equipment, Inc.”

                                                    -2-
       responded, apologized for the delayed response, and told Gilbert that she looked forward to
       meeting her. At some point around this time, though it is unclear exactly when, Trina approved
       Gilbert’s reservation request.
¶5          On October 9, 2016, Gilbert along with her boyfriend, Baldomero Zamora Sr. (Zamora),
       and multiple children were staying at the Lewises’ house. During the morning, a child playing
       with matches accidentally set a couch on fire, which spread to other parts of the house and
       ultimately resulted in the death of Gilbert’s son and Zamora.
¶6          In May 2017, Baldomero Zamora Jr. and Brittney Zamora Cartalino, individually and as
       the administrator of Zamora’s estate, sued the Lewises, Airbnb, Kidde, John Does 1-20, and
       Gilbert under multiple causes of action. The causes of action focused on the ionization-
       triggered smoke detectors that the Lewises had installed in their house, which allegedly failed
       to timely activate and caused Zamora’s death.
¶7          Shortly after plaintiffs filed their lawsuit, they filed an emergency motion to preserve
       evidence, which the circuit court granted on June 29, 2017. In relevant part, the preservation
       order required Kidde to “preserve any and all documents related to any other incident in which
       any of its smoke detectors were alleged not to have activated, or activated too late in a fire.”

¶8                                      A. First Amended Complaint
¶9         In July 2017, after obtaining leave from the circuit court, plaintiffs filed a 17-count first
       amended complaint, in which they named as defendants the Lewises, Airbnb, Inc., Airbnb
       Payments, Inc., United Technologies Corporation (United), Kidde, John Does 1-20, and
       Gilbert. In the first amended complaint, plaintiffs alleged that the Lewises, who were residents
       of Maine, had five ionization-triggered smoke detectors in their house, one on the first floor
       and four on the second floor, with the latter four allegedly having been manufactured and sold
       by United and Kidde. Plaintiffs claimed that the Lewises had purchased and installed three of
       the United and Kidde ionization-triggered smoke detectors in July 2016. At the time plaintiffs
       filed their first amended complaint, they did not know the identity of the company or
       companies involved in the chain of distribution of the smoke detector on the first floor.
       Plaintiffs asserted that the ionization-triggered smoke detectors were inadequate to detect and
       alert to the common residential house fire and that the ones installed in the Lewises’ house
       failed to timely activate during the fire and proximately caused Zamora’s death. According to
       plaintiffs, the Lewises should have purchased and installed superior, but more expensive,
       photoelectric smoke detectors.
¶ 10       Plaintiffs pled four counts specifically against the Lewises, three premised upon the
       Lewises’ negligence (counts I through III) and one for a violation of the Consumer Fraud and
       Deceptive Business Practices Act (Consumer Fraud Act) (815 ILCS 505/1 et seq. (West 2016))
       (count IV). In the three negligence counts, plaintiffs’ allegations of negligence centered on the
       configuration of the Lewises’ house, including a lack of egress from the second floor, the
       furnishings of the house, and the Lewises’ decision to equip the house with deficiently
       designed ionization-triggered smoke detectors. In the count for a violation of the Consumer
       Fraud Act, plaintiffs alleged that the Lewises made false and misleading representations about
       the safety of their house in their Airbnb listing and that Zamora “relied on that deception in
       agreeing to celebrate his birthday there.” Concerning jurisdiction over the Lewises, plaintiffs
       asserted that the circuit court had personal jurisdiction over them because they transacted


                                                   -3-
       business in Illinois by offering to rent their house to Illinois residents as well as contracting
       with Gilbert for the rental, while she was located in Illinois.
¶ 11       Additionally, plaintiffs pled four counts specifically against United and Kidde, one
       premised upon strict liability (count IX), one premised upon the failure to warn (count X), one
       sounding in negligence (count XI), and one for a violation of the Consumer Fraud Act (id.)
       (count XII). In plaintiffs’ cause of action for strict liability, they alleged that United and Kidde
       were in the business of advertising and selling unreasonably dangerous smoke detectors
       throughout the country, including in Illinois. In plaintiffs’ cause of action for the failure to
       warn, they alleged that United and Kidde failed to disclose the unreasonably dangerous
       condition of ionization-triggered smoke detectors for residential use and failed to adequately
       instruct consumers on the proper use of such smoke detectors. In plaintiffs’ cause of action for
       negligence, they alleged that United and Kidde knew or should have known that ionization-
       triggered smoke detectors were unsuitable for residential use. Lastly, in plaintiffs’ cause of
       action for a violation of the Consumer Fraud Act, they alleged that United and Kidde made
       false and misleading representations in advertising materials about ionization-triggered smoke
       detectors around the country, including Illinois, and intended for those false representations to
       be relied on by consumers. Plaintiffs further claimed that Zamora actually “relied on this
       deception in agreeing to remain in the [Lewises’] House during his birthday celebration
       because he believed the House was safe” due to the presence of the Kidde ionization-triggered
       smoke detectors. Plaintiffs asserted that the circuit court had jurisdiction over United—a
       Delaware corporation with its principal place of business in Connecticut—and Kidde—a
       Delaware corporation with its principal place of business in North Carolina—because they
       transacted business in Illinois and maintained continuous and systematic contacts with Illinois
       through the sale of their products, including smoke detectors.
¶ 12       In addition, plaintiffs pled four counts specifically against Airbnb (counts V through VIII),
       three counts specifically against the John Does 1-20—the unknown company or companies
       involved in the chain of distribution of the smoke detector on the first floor—(counts XIII
       through XV), and one count specifically against Gilbert (count XVI). The final count was
       directed against all defendants and sought recoupment for plaintiffs’ expenses for Zamora’s
       funeral and burial (count XVII).

¶ 13                              B. Personal Jurisdiction Over the Lewises
¶ 14        In August 2017, the Lewises filed a motion to dismiss based on a lack of personal
       jurisdiction and alternatively, based on forum non conveniens. In their jurisdiction argument,
       the Lewises contended that plaintiffs failed to establish that the circuit court had personal
       jurisdiction over them because they had no connection to Illinois and did not engage in conduct
       specifically directed or targeted toward Illinois consumers. Supporting their motion, the
       Lewises each provided a nearly identical affidavit.
¶ 15        In their affidavits, they averred that they were residents of Maine and had not been in
       Illinois since 1994. They asserted that, when they listed their house on Airbnb, they did not
       intend to specifically target Illinois residents or residents of any other state and that they did
       not direct marketing efforts specifically toward Illinois residents. The Lewises stated that their
       house was available to any potential renter from anywhere in the world and they had no control
       over who was interested in renting their house.


                                                    -4-
¶ 16        In plaintiffs’ response, they argued that the circuit court had personal jurisdiction over the
       Lewises. For support, plaintiffs attached the Airbnb terms of service, which stated that, when
       a potential renter requests a booking for the host’s residence, the host “will be required to either
       preapprove, confirm or reject the booking request” within a specified period of time; otherwise
       the booking request would expire. The terms of service further provided that, when the booking
       request is confirmed, Airbnb “will collect” the total amount due from the renter and pay the
       host immediately prior to the rental period.
¶ 17        Plaintiffs also attached the listing of the Lewises’ house on Airbnb, in which the Lewises
       provided a description of the house, stated the house’s amenities, including the presence of a
       smoke detector, and noted the house rules, including “no parties or events.” In addition,
       plaintiffs attached the messages sent between Gilbert and Trina through Airbnb regarding the
       house. Initially, Gilbert wrote Trina and stated:
                “Hello, my name is Julie. I’m from Damariscotta Maine but live in Chicago. im [sic]
                Having a surprise 50tj [sic] birthday for my boyfriend and we would love to stay in
                Boothbay. We are bringing his daughter, son and two Children who’ve never been to
                Maine. Is your place available? We’d love it if so. We look forward to hearing from
                You soon. [sic] Thanks so much.”
       Eleven days later, Trina responded and stated: “Hello Julie, I’m sorry it has taken me so log
       [sic] to get to you. I look forward to meeting you.” Plaintiffs further attached communications,
       which they claimed had been sent by the Lewises to Gilbert, including a lengthier description
       of the house, reviews from several other previous renters of the house, photographs of the
       house, and various confirmations about the rental. Lastly, plaintiffs attached communications,
       which they claimed had been sent by Airbnb on behalf of the Lewises to Gilbert, including a
       referral program if Gilbert referred additional renters to the Lewises’ house, a reminder about
       the rental, and an option to extend her stay at the Lewises’ house.
¶ 18        Plaintiffs asserted that, based on Airbnb’s terms of service, the Lewises’ advertising of
       their house on Airbnb, and the communications sent to Gilbert by the Lewises or on their
       behalf, the Lewises transacted business in, and made a contract substantially connected with,
       Illinois. Plaintiffs also posited that, because the Lewises advertised that their house had a
       smoke detector to Illinois residents but knowingly failed to disclose the inadequacies of the
       ionization-triggered smoke detectors, they committed a tortious act in Illinois from which
       Zamora’s death arose.
¶ 19        The circuit court ultimately concluded that it did not have personal jurisdiction over the
       Lewises. Initially, the court noted that plaintiffs’ arguments that it had personal jurisdiction
       over the Lewises were based on section 2-209(a) of the Code of Civil Procedure (Code) (735
       ILCS 5/2-209(a) (West 2016)), or Illinois’s “long-arm” statute, and found that the Lewises did
       not transact business within Illinois, did not make a contract substantially connected with
       Illinois, and did not commit a tortious act in Illinois. But the court additionally found that,
       under an analysis of whether the Lewises had sufficient minimum contacts with Illinois such
       that exercising personal jurisdiction over them would satisfy due process, the Lewises’
       connections to Illinois based on their interactions with Gilbert through Airbnb were too limited
       to satisfy due process. Accordingly, the court granted the Lewises’ motion to dismiss.




                                                    -5-
¶ 20                           C. Personal Jurisdiction Over United and Kidde
¶ 21       In August 2017, United and Kidde entered a special appearance to contest jurisdiction and
       noted that, although plaintiffs had sued “Kidde, Inc.,” they had done so incorrectly, as
       defendant’s proper name was “Walter Kidde Portable Equipment, Inc.” 2
¶ 22       After specially appearing, United and Kidde filed a joint motion to dismiss based on a lack
       of personal jurisdiction and, alternatively, based on forum non conveniens as well as other
       grounds. Pertinent to their jurisdiction argument, they asserted that Kidde was a North
       Carolina-based and Delaware-incorporated manufacturer and distributor of fire safety
       equipment, including smoke detectors. They stated that Kidde was an indirectly owned
       subsidiary of United, a researcher, developer, and manufacturer of technological products
       headquartered in Connecticut and incorporated in Delaware. Highlighting that the fire occurred
       in Maine and the lack of allegations from plaintiffs that the smoke detectors installed in the
       Lewises’ house were sold or used in Illinois, United and Kidde argued that the lawsuit did not
       arise out of, or relate to, their activities in Illinois for purposes of specific jurisdiction. They
       also posited that their contacts with Illinois were not so continuous and systematic as to render
       them essentially at home in Illinois for purposes of general jurisdiction. Supporting their
       motion, United and Kidde provided multiple affidavits.
¶ 23       In one from Ken Knapp, the assistant treasurer of Kidde, he averred to Kidde’s principal
       place of business and state of incorporation as well as its manufacturing and distributing of
       smoke detectors. Knapp asserted that, from 2016 until August 2017, Kidde did not have any
       offices or facilities in Illinois, though one employee worked remotely from his Illinois
       residence, and Kidde was not licensed or registered to do business in Illinois. In another
       affidavit from Donna Jenner, the corporate governance specialist of United, she averred to
       United’s principal place of business and state of incorporation. She asserted that United was
       not registered to do business in Illinois and had never designed, manufactured, or distributed
       smoke alarms. Jenner stated that “Kidde, Inc.,” was a former indirect subsidiary of United but
       it was no longer an active corporation. Instead, she asserted that “Walter Kidde Portable
       Equipment, Inc.” was the active corporation and it was an indirect wholly owned subsidiary of
       United.
¶ 24       Lastly in their motion, United and Kidde argued that, because the circuit court lacked
       personal jurisdiction over Kidde, the court’s June 29, 2017, evidence preservation order
       entered against Kidde had to be vacated as void.
¶ 25       Plaintiffs apparently responded to United and Kidde’s motion to dismiss based on a lack
       of personal jurisdiction, because United and Kidde’s reply made numerous references to
       plaintiffs’ responsive arguments and so did the circuit court in its written order resolving the
       motion to dismiss. The record on appeal, however, does not contain plaintiffs’ response, and
       similarly, plaintiffs’ appendix to their brief does not contain the response. Despite this absence,
       we can generally deduce how plaintiffs responded based on United and Kidde’s reply and the
       circuit court’s written order.
¶ 26       In plaintiffs’ response, they apparently conceded that the circuit court did not possess
       general jurisdiction over United and Kidde. Yet plaintiffs asserted that the court did possess
       specific jurisdiction over them because Kidde committed a tort in Illinois based on its

           2
            To avoid confusion, we will still refer to “Walter Kidde Portable Equipment, Inc.,” as Kidde, and
       the circuit court treated both entities as one in the same.

                                                     -6-
       misleading advertising to Illinois consumers and selling of ionization-triggered smoke
       detectors to Illinois consumers that were inadequate for residential use but that they represented
       as being adequate. For support, plaintiffs apparently relied on nearly identical affidavits they
       each provided. 3
¶ 27        In both affidavits, plaintiffs averred that Zamora had worked at various Home Depot stores
       in Chicago and he told them that, through his experiences working there, he became familiar
       with smoke detectors, including those made by Kidde. Plaintiffs averred that Zamora told them
       he observed advertisements and in-store displays of Kidde smoke detectors at Home Depot
       and frequently stressed the importance of smoke detectors to his family, including having a
       habit of looking for them in any place he was staying. Furthermore, according to plaintiffs,
       Zamora “never once mentioned the difference between ionization and photoelectric smoke
       detectors or the need to have both types of smoke detectors.”
¶ 28        From these affidavits, plaintiffs apparently propounded their theory of specific jurisdiction
       as follows: Their father worked at various Home Depots in Illinois and observed
       advertisements for Kidde smoke detectors, which did not differentiate between ionization-
       triggered smoke detectors and photoelectric smoke detectors. When their father arrived at the
       Lewises’ house in Maine, he checked the residence for smoke detectors and observed Kidde
       ionization-triggered smoke detectors. Having no reason to believe that such smoke detectors
       were inadequate for residential use, he chose to remain at the Lewises’ house. And thus, when
       he died in the fire, a root cause was Kidde’s failure to provide adequate representations about
       their ionization-triggered smoke detectors to him in Illinois.
¶ 29        Additionally, plaintiffs attached to their response a redacted confidential stipulation about
       Kidde’s business in Illinois. According to the stipulation, Kidde advertised and sold smoke
       detectors to Illinois residents through many retailers, including Home Depot, profited from
       sales of its ionization-triggered smoke detectors in Illinois in excess of $1 million, and sent
       employees to Illinois for conferences and meetings related to fire safety and sales of its
       ionization-triggered smoke detectors. 4 Plaintiffs also apparently relied on the deposition of
       Sharon Cooksey, the manager of marketing and communications for Kidde, who testified
       regarding Kidde’s extensive marketing of ionization-triggered smoke detectors in Illinois
       through television, the Internet, and in-store displays, including at Home Depot, from 2012 to
       2016. Cooksey stated that, from 2012 to 2016, Kidde sold over three million ionization-
       triggered smoke detectors in Illinois and sales at Home Depot represented the majority of its
       Illinois business.
¶ 30        In United and Kidde’s reply, they argued that the circuit court did not possess specific
       jurisdiction over them because plaintiffs could not establish an adequate link between their



           3
             While these affidavits were apparently attached to plaintiffs’ response to United and Kidde’s
       motion to dismiss based on a lack of personal jurisdiction, these affidavits were also attached to
       “Plaintiffs’ Omnibus Response to Defendants’ Motion to Dismiss on Grounds of
       Forum Non Conveniens and Other Grounds,” which was included in a supplemental record on appeal.
           4
             Although Kidde’s exact profits from selling its ionization-triggered smoke detectors were part of
       the redacted portion of the confidential stipulation, the circuit court noted in its written decision
       resolving United and Kidde’s motion to dismiss that Kidde “has profited” in Illinois “to the tune of well
       over $1 Million.”

                                                       -7-
       activities in Illinois and the specific claims of the lawsuit. United and Kidde also contended
       that plaintiffs’ jurisdictional theory was based on inadmissible allegations, including hearsay.
¶ 31        In addressing United and Kidde’s motion to dismiss based on a lack of personal
       jurisdiction, the circuit court initially noted that, while “Walter Kidde Portable Equipment,
       Inc.” had been incorrectly sued as “Kidde, Inc.,” it would treat both as simply one entity. The
       court also struck portions of plaintiffs’ affidavits, in particular their averments about what
       Zamora told them, as inadmissible hearsay and statements without a proper foundation. Next,
       the court determined that it did not have personal jurisdiction over United because, based on
       Jenner’s unrebutted affidavit, United was merely a parent company and not in the business of
       advertising or selling smoke detectors, which was the basis of plaintiffs’ jurisdictional theory
       over United.
¶ 32        The circuit court then discussed plaintiffs’ jurisdiction argument, specifically Kidde’s
       alleged commission of a tortious act in Illinois, noting that it was based on section 2-209(a) of
       the Code (735 ILCS 5/2-209(a) (West 2016)). However, the court found that, because the fire
       was the last event giving rise to plaintiffs’ cause of action and it occurred in Maine, the tort
       provision of Illinois’s long-arm statute did not confer personal jurisdiction over Kidde. The
       court continued on and discussed whether jurisdiction could be conferred based on Kidde’s
       contacts with Illinois such that exercising personal jurisdiction over it would satisfy due
       process. After observing that Kidde’s advertising and selling of ionization-triggered smoke
       detectors in Illinois was pervasive and clearly demonstrated that Kidde purposefully directed
       its activities toward Illinois, the court nevertheless determined that plaintiffs’ cause of action
       did not arise out of, or relate to, Kidde’s activities in Illinois because the smoke detectors at
       issue were sold in Maine, installed in a Maine house, and allegedly caused a fire in Maine.
       Furthermore, the court noted that, even if Kidde misrepresented the capability of the ionization-
       triggered smoke detectors to Illinois consumers, those misrepresentations had nothing to do
       with the fire that occurred at the Lewises’ house in Maine. Therefore, the court found it did not
       have personal jurisdiction over Kidde, and it accordingly granted United and Kidde’s motion
       to dismiss.
¶ 33        Additionally, the circuit court granted United and Kidde’s request to have the evidence
       preservation order vacated. Lastly, the court expressly found that there was no just reason for
       delaying the enforcement of the dismissal orders, appeal of the dismissal orders or both.

¶ 34                                    D. Remaining Proceedings
¶ 35       Around the same time the Lewises and United and Kidde filed their motions to dismiss,
       Airbnb filed a motion to dismiss based on forum non conveniens. The circuit court did not rule
       on Airbnb’s motion while the other motions were pending. After the court resolved those
       motions, Airbnb filed a motion to schedule a hearing on its motion. A week later, on July 30,
       2018, plaintiffs filed a notice of appeal of the court’s dismissal orders and decision to vacate
       the evidence preservation order. The following day, plaintiffs filed a motion to stay the
       enforcement of the court’s decision to vacate the evidence preservation order.
¶ 36       On September 5, 2018, the circuit court reversed its decision to vacate the evidence
       preservation order and reinstated it over the objection of United and Kidde. That same day, the
       court stayed the entire case, including staying its ruling on Airbnb’s motion to dismiss.
¶ 37       Plaintiffs filed an amended notice of appeal, again challenging the dismissal orders. United
       and Kidde filed a cross-appeal, in which Airbnb and the Lewises joined, challenging the court’s

                                                   -8-
       decision to reinstate the evidence preservation order. This appeal followed.

¶ 38                                           II. ANALYSIS
¶ 39                              A. The Circuit Court Dismissal Orders
¶ 40       Plaintiffs contend that the circuit court erred when it granted the motions to dismiss of the
       Lewises and United and Kidde because all of them had sufficient contacts with Illinois such
       that exercising personal jurisdiction over them is proper.

¶ 41                                 1. Principles of Personal Jurisdiction
¶ 42       The plaintiff has the burden to establish a prima facie showing to exercise personal
       jurisdiction over a nonresident defendant. Aspen American Insurance Co. v. Interstate
       Warehousing, Inc., 2017 IL 121281, ¶ 12. However, the plaintiff’s prima facie case may be
       overcome if the defendant presents uncontradicted evidence defeating jurisdiction. Russell v.
       SNFA, 2013 IL 113909, ¶ 28. In considering the question of personal jurisdiction, the circuit
       court may consider the plaintiff’s complaint, any affidavits submitted by the parties, and any
       discovery depositions. Campbell v. Acme Insulations, Inc., 2018 IL App (1st) 173051, ¶ 10.
       Any unrebutted allegations must be accepted as true (id.), but any conflicts in the supporting
       documentation must be resolved in the plaintiff’s favor (Russell, 2013 IL 113909, ¶ 28). When
       the circuit court resolves a jurisdictional question based solely on documentary evidence
       without holding an evidentiary hearing, as is the case here, our review proceeds de novo. Id.
¶ 43       Section 2-209 of the Code (735 ILCS 5/2-209 (West 2016)), Illinois’s long-arm statute,
       governs the exercise of personal jurisdiction over a nonresident defendant. There are various
       subsections under the long-arm statute that identify multiple bases for exercising that
       jurisdiction. Id. Only subsections (a) and (c) are relevant to this appeal. Subsection (a) of the
       long-arm statute allows the circuit court to exercise personal jurisdiction over a nonresident
       defendant if the cause of action arises from, among other things, the “transaction” of business
       in Illinois, the “commission of a tortious act” in Illinois, or “[t]he making or performance of
       any contract or promise substantially connected with” Illinois. Id. § 2-209(a)(1), (2), (7).
       Subsection (c) of the long-arm statute permits the court to exercise personal jurisdiction “on
       any other basis now or hereafter permitted by the Illinois Constitution and the Constitution of
       the United States.” Id. § 2-209(c). This provision “conveys personal jurisdiction to the fullest
       extent consistent with due process.” Sheikholeslam v. Favreau, 2019 IL App (1st) 181703,
       ¶ 19.
¶ 44       “Because of the coextensive nature of the long-arm statute and due process requirements,
       the first step traditionally employed by Illinois courts in personal jurisdiction analysis, that is,
       whether the defendant performed any of the acts enumerated in the long-arm statute, is now
       ‘wholly unnecessary.’ ” Keller v. Henderson, 359 Ill. App. 3d 605, 612 (2005) (quoting Kostal
       v. Pinkus Dermatopathology Laboratory, P.C., 357 Ill. App. 3d 381, 387 (2005)). “In other
       words, the long-arm statute is satisfied when due process concerns are satisfied, regardless of
       whether the defendant performed any of the acts enumerated in the long-arm statute.” Id.; see
       also Madison Miracle Productions, LLC v. MGM Distribution Co., 2012 IL App (1st) 112334,
       ¶ 43 (stating the same). Thus, “[i]f both the federal and Illinois due process requirements for
       personal jurisdiction have been met, the Illinois long-arm statute is satisfied and no other
       inquiry is required.” Keller, 359 Ill. App. 3d at 612. Conversely, if the requirements of due
       process are not satisfied, then personal jurisdiction under the long-arm statute is not proper.

                                                    -9-
       Hanson v. Ahmed, 382 Ill. App. 3d 941, 943-44 (2008). Where there is no claim that Illinois
       due process protections differ from federal due process protections, as is the case here, we do
       not “consider our long-arm statute separately from federal due process concerns.” Russell,
       2013 IL 113909, ¶ 33.
¶ 45        Consistent with due process, an Illinois court may exercise personal jurisdiction over a
       nonresident defendant only where that defendant has “certain minimum contacts” with Illinois
       such that allowing a lawsuit to proceed “does not offend traditional notions of fair play and
       substantial justice.” (Internal quotations marks omitted.) Aspen American Insurance, 2017 IL
121281, ¶ 14. In determining whether a nonresident defendant has certain minimum contacts,
       our inquiry depends upon the category of personal jurisdiction being sought: general or
       specific. Russell, 2013 IL 113909, ¶ 36. General jurisdiction is all-purpose and requires a
       defendant to have affiliations with the forum state that are so continuous and systematic as to
       render him or her essentially at home there. Aspen American Insurance, 2017 IL 121281, ¶¶ 14,
       16. But plaintiffs do not argue that the circuit court possessed general jurisdiction over the
       Lewises or United and Kidde. Rather, plaintiffs argue that the circuit court possessed specific
       jurisdiction over them.
¶ 46        Specific jurisdiction is case-specific. Id. ¶ 14. For a forum to exercise specific jurisdiction
       consistent with due process, the defendant’s litigation-related “conduct must create a
       substantial connection with the forum State.” Walden v. Fiore, 571 U.S. ___, ___, 134 S. Ct.
1115, 1121 (2014). To establish this substantial connection, the plaintiff must show that
       (1) “the defendant purposefully directed its activities at the forum state” and (2) “the cause of
       action arose out of or relates to the defendant’s contacts with the forum state.” Russell, 2013
IL 113909, ¶ 40. Under the requirement of purposeful availment, there must “be some act by
       which the defendant purposefully avails itself of the privilege of conducting activities within
       the forum State, thus invoking the benefits and protections of its laws.” (Internal quotation
       marks omitted.) Id. ¶ 42. The requirement exists so a nonresident defendant is not required to
       litigate in a forum due to attenuated or random contacts or the unilateral acts of a consumer.
       Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985).
¶ 47        But even if a nonresident defendant purposefully directs its activities at a forum state, the
       cause of action must arise out of, or relate to, the defendant’s contacts with the forum state.
       Russell, 2013 IL 113909, ¶ 40. “[S]pecific jurisdiction is confined to adjudication of issues
       deriving from, or connected with, the very controversy that establishes jurisdiction.” (Internal
       quotation marks omitted.) Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,
       919 (2011). Stated otherwise, “there must be ‘an affiliation between the forum and the
       underlying controversy, principally, [an] activity or an occurrence that takes place in the forum
       State and is therefore subject to the State’s regulation.’ ” Bristol-Myers Squibb Co. v. Superior
       Court of California, 582 U.S. ___, ___, 137 S. Ct. 1773, 1780 (2017) (quoting Goodyear, 564
U.S. at 919). As the United States Supreme Court has explained, “[w]hen there is no such
       connection, specific jurisdiction is lacking regardless of the extent of a defendant’s
       unconnected activities in the State.” Id. at ___, 137 S. Ct. at 1781. The United States Supreme
       Court has yet to specifically define what it means for a cause of action to arise out of, or relate
       to, the defendant’s contacts with a forum state, though several circuit courts of appeal have
       found that such a standard should be flexible and lenient. Russell, 2013 IL 113909, ¶ 83.
¶ 48        Although the Internet has presented another wrinkle in the personal jurisdiction analysis,
       the general framework has not changed, as the “ultimate analysis is what it has always been—

                                                    - 10 -
       whether the quality and nature of the defendant’s contacts with the forum are such that it is fair
       and reasonable to assert personal jurisdiction.” Innovative Garage Door Co. v. High Ranking
       Domains, LLC, 2012 IL App (2d) 120117, ¶ 20. If we determine that a nonresident defendant
       has purposefully directed its activities at Illinois and the cause of action arose out of or relates
       to the defendant’s contacts with Illinois, we also must consider whether it is reasonable to
       require the defendant to litigate in Illinois. Russell, 2013 IL 113909, ¶ 87. Lastly, an analysis
       about personal jurisdiction is not a contest to determine which state is the best forum for
       adjudication, because the mere fact another state may also have personal jurisdiction is
       irrelevant. Viktron Ltd. Partnership v. Program Data Inc., 326 Ill. App. 3d 111, 118-19
       (2001). 5

¶ 49                             2. Personal Jurisdiction Over the Lewises
¶ 50       Plaintiffs argue that the circuit court can exercise specific jurisdiction over the Lewises
       because they (1) listed their house on Airbnb with a notation that it had a smoke detector but
       failed to warn Illinois residents about the deficiencies of the Kidde ionization-triggered smoke
       detectors and the lack of a means of egress from the second floor of their house, resulting in
       them directing their misrepresentations about the house toward Illinois, (2) knowingly engaged
       in a commercial relationship with Gilbert, an Illinois resident, and (3) negotiated with Gilbert
       over the rental.
¶ 51       In this case, the pertinent facts regarding the Lewises were that they created an account
       with Airbnb and agreed to its terms of services, which allowed them to create a rental listing
       of their Maine house. As part of those terms of service, the Lewises had the authority to
       preapprove a guest, confirm a guest, or reject a guest. In their rental listing, the Lewises
       described their house and listed its various amenities, including the presence of a smoke
       detector. As well, the Lewises had a rule for prospective renters that their house could not be
       used for “parties or events.” The listing was created on Airbnb, and once published, the listing
       was available to view by any user of Airbnb, regardless of their location. Gilbert was a user of
       Airbnb, and she contacted the Lewises through Airbnb. In the message, Gilbert stated she was
       from Chicago and would be traveling to Maine to have a surprise birthday party for her
       boyfriend. She added that she was going to bring four children and wanted to stay in Boothbay.
       Gilbert concluded the message asking if the Lewises’ house was available because she wanted
       to stay there. At some point around this time, though it is unclear exactly when, Gilbert
       requested to reserve two nights at the house with a total of six guests. Trina responded, albeit
       delayed, apologized for the delayed response, and told Gilbert that she looked forward to
       meeting her. At some point around this time, though it is unclear exactly when, Trina approved
       Gilbert’s reservation request.
¶ 52       The Lewises’ actions in this case resemble the actions of the defendants in Pilipauskas v.
       Yakel, 258 Ill. App. 3d 47 (1994). There, the plaintiffs, Illinois residents, sued the owners of a
       Michigan lodge for injuries related to alleged carbon monoxide poisoning that occurred while
       they were vacationing at the lodge. Id. at 49. Although the defendants had rented hundreds of

           5
            Related to this principle, as United and Kidde note in their brief, plaintiffs have filed a nearly
       identical complaint in the superior court of Maine against the Lewises, Gilbert, Airbnb, United, and
       Kidde. United and Kidde have attached a copy of that complaint, of which we may take judicial notice.
       See Seymour v. Collins, 2015 IL 118432, ¶ 6 n.1.

                                                     - 11 -
       units at their lodge to Illinois residents over the years and Illinois residents made up the
       majority of their guests, they never directly advertised nor solicited business in Illinois and had
       never visited Illinois for business. Id. at 49-50. The defendants did, however, provide trade
       associations with brochures of the lodge, and those trade associations distributed the brochures
       at various trade shows. Id. at 50. The defendants also would respond to inquiries from potential
       guests by sending them brochures for the lodge. Id. Despite the defendants hosting hundreds
       of Illinois residents at their lodge, the appellate court held that Illinois courts did not have
       personal jurisdiction over them, finding it “extremely doubtful” that they would have fair
       warning that they could be sued in Illinois for injuries sustained as a result of an alleged carbon
       monoxide poisoning occurring in Michigan where “the cause of action ha[d] no relationship to
       Illinois except that plaintiffs came from Chicago.” Id. at 58-59.
¶ 53        The Lewises’ connections to Illinois are similar in nature to the defendants’ connections to
       Illinois in Pilipauskas, but far less in quantity. Just like the defendants in Pilipauskas, the
       Lewises never directly advertised nor solicited business in Illinois and never came to Illinois
       for business. Although never mentioned in Pilipauskas, it is reasonable to assume that the
       defendants, as the owners of the lodge, could have rejected potential guests, as was the case
       with the Lewises. Furthermore, just like the defendants in Pilipauskas, who responded to
       inquiries from potential renters, including presumably those from Illinois, here the Lewises
       responded to an inquiry from Gilbert, an Illinois resident. But whereas the defendants in
       Pilipauskas rented hundreds of lodge units to Illinois residents, the Lewises rented their house
       once to an Illinois resident. Thus, if the appellate court in Pilipauskas found it unfathomable
       that the defendants could be sued in Illinois for such a Michigan-centric alleged injury, we too
       cannot fathom that the Lewises had fair warning that they could be sued in Illinois for injuries
       sustained as a result of a fire occurring in Maine where the cause of action had no relationship
       to Illinois except that their guests came from Illinois.
¶ 54        It is the brevity of the relationship between the Lewises and Gilbert (and her guests) that
       we find of critical importance in our jurisdictional analysis. The Lewises rented their house to
       Gilbert, who had informed them she was from Illinois, and thus, it is undisputed that they
       knowingly engaged in a commercial relationship with an Illinois resident. But significantly,
       the Lewises’ commercial relationship with Gilbert did not create any obligations for them in
       Illinois with respect to her or any other Illinois residents, and beyond the one-time, two-day
       rental of the Lewises’ house in Maine to Gilbert, the arrangement did not create any future
       commitments between the parties. See Walden, 571 U.S. at ___, 134 S. Ct. at 1122 (observing
       that the minimum contacts analysis for specific jurisdiction focuses on “the defendant’s
       contacts with the forum State itself, not the defendant’s contacts with persons who reside
       there”).
¶ 55        Plaintiffs, however, claim that the Lewises and Gilbert negotiated over the terms of the
       rental house, in particular over the Lewises’ house rule of no events or parties. Plaintiffs note
       that, in Gilbert’s message to Trina, she indicated that she would be hosting a surprise birthday
       party for her boyfriend (Zamora). And according to plaintiffs, when Trina responded to
       Gilbert’s message and ultimately confirmed Gilbert’s booking request, this constituted
       negotiations over the use of the rental house. Even if we agreed with plaintiffs that these two
       messages constituted negotiations, based on the reasoning from Pilipauskas, the Lewises’
       connections to Illinois would still be far too tenuous. But we point out that Gilbert’s message
       in no way made it clear that the surprise birthday would be held at the house she rented through


                                                   - 12 -
       Airbnb, and Trina’s response in no way made it clear that she would be relaxing the house
       rules to accommodate Gilbert and her guests. We fail to see how the ambiguous messages
       between Gilbert and Trina constituted negotiations over the use of the rental house. Moreover,
       a small gathering of six people, which included children according to Gilbert’s message, was
       likely not the type of party or event the Lewises’ house rule was aimed at preventing in the
       first place.
¶ 56        Plaintiffs also highlight the communications directed at Gilbert after making her booking
       reservation request, in particular, according to them, where the Lewises allegedly attempted to
       forge new business opportunities in Illinois by highlighting a referral program for other people
       to rent the house and where the Lewises provided Gilbert an option to extend her stay at their
       house. However, as reflected in the Lewises’ responses to plaintiffs’ requests for production,
       these communications came from Airbnb, not the Lewises. Thus, contrary to plaintiffs’
       position, these communications were not the Lewises’ attempts to forge new business and
       cannot support the exercise of jurisdiction over them in Illinois. See id. at ___, 134 S. Ct. at
       1123 (“[A] defendant’s relationship with a plaintiff or third party, standing alone, is an
       insufficient basis for jurisdiction.”). And concerning the remaining communications sent to
       Gilbert regarding the Lewises’ Airbnb, including a lengthier description of the house, reviews
       from previous renters, and photographs of the house, these are no different than the brochures
       sent by the defendants in Pilipauskas to prospective guests. And most critically, these
       communications do not demonstrate any long-standing relationship in Illinois by the Lewises
       and, thus, no substantial connection to Illinois.
¶ 57        The brevity of the commercial relationship between the Lewises and Gilbert is what
       distinguishes the present case from Innovative Garage Door Co., 2012 IL App (2d) 120117, a
       case heavily relied on by plaintiffs for establishing jurisdiction over the Lewises in Illinois.
       There, a nonresident defendant, High Ranking Domains, LLC (HRD), owned various websites
       designed to solicit inquiries from consumers in need of various household work, including
       garage door services. Id. ¶ 3. Consumers could go to a website of HRD, select their state (such
       as Illinois), their city, and their service need, and in return, consumers would obtain the name
       of a local company that could perform the work. Id. ¶ 4. HRD’s business model was to sell
       service leads to companies across the United States, including those in Illinois. Id. ¶¶ 3-5.
       Innovative Garage Door Company (Innovative Garage), an Illinois-based business, entered
       into a contract with HRD where it would receive 150 leads a year for $15 each. Id. ¶¶ 3, 6.
       Some three years into the parties’ relationship, HRD terminated the agreement to begin selling
       leads to another company, which prompted Innovative Garage to sue for breach of contract
       under the theory that the agreement was in perpetuity and could only be canceled by Innovative
       Garage. Id. ¶ 7.
¶ 58        The appellate court found that HRD was subject to personal jurisdiction in Illinois and
       noted that HRD’s connection to Illinois was based on a “long-term” and allegedly “open-
       ended” relationship with an Illinois business. Id. ¶ 25. And pursuant to that relationship, HRD
       helped arrange business transactions between Innovative Garage and Illinois consumers. Id. In
       contrast to connections to Illinois that arise fortuitously or randomly, the court determined that
       HRD’s connections to Illinois arose “from substantial obligations in [Illinois] to which HRD
       voluntarily subjected itself by entering into a contract with an Illinois resident.” Id. This court
       further determined that, because HRD’s business model relied on Illinois consumers filling out
       forms on its website, HRD’s activities were “expressly directed toward Illinois residents” and


                                                   - 13 -
       not created as the result of random or fortuitous contacts. Id. ¶ 26. Whereas the defendant in
       Innovative Garage had a long-term and allegedly indefinite relationship with an Illinois
       business and substantial connections to Illinois residents based on its referral business model,
       the Lewises’ connection to Illinois was nothing more than a fleeting, one-time relationship
       with an Illinois resident that did not commit them to any long-term obligations in Illinois.
¶ 59        It is true that, according to Airbnb’s terms of service, the Lewises had control over who
       ultimately rented their house, meaning the relationship between the Lewises and Gilbert was
       not the result of the unilateral act of a consumer but rather bilateral acts of Gilbert’s request
       and the Lewises’ approval. See Burger King, 471 U.S. at 475 (a defendant cannot be forced to
       litigate in a forum solely as the result of the unilateral act of a consumer); see also MacNeil v.
       Trambert, 401 Ill. App. 3d 1077, 1082-83 (2010) (the circuit court did not have specific
       jurisdiction over a nonresident defendant who sold an item on eBay to the plaintiff, an Illinois
       resident, because an eBay seller has no control over who prevails as the highest bidder and,
       thus, no control over where the purchaser resides). But still, “[d]ue process requires that a
       defendant be haled into court in a forum State based on his own affiliation with the State, not
       based on the ‘random, fortuitous, or attenuated’ contacts he makes by interacting with other
       persons affiliated with the State.” Walden, 571 U.S. at ___, 134 S. Ct. at 1123 (quoting Burger
       King, 471 U.S. at 475).
¶ 60        Here, while the Lewises could reject a potential guest, they did not target Illinois residents,
       and their relationship with Gilbert was thus created randomly and fortuitously by Gilbert
       initiating the relationship by messaging them and expressing a desire to rent their house. See
       National Gun Victims Action Council v. Schecter, 2016 IL App (1st) 152694, ¶ 25 (finding the
       circuit court did not have personal jurisdiction over the nonresident defendants where they “did
       not purposefully direct their efforts at Illinois residents” but rather “plaintiffs just happened to
       be residents of Illinois with whom defendants entered into a transaction unconnected with this
       state”). 6 Given the fleeting arrangement between the Lewises and Gilbert, and their
       arrangement being initiated randomly and fortuitously by Gilbert, the Lewises’ acts did not
       establish that they purposefully availed themselves of the privileges of doing business in
       Illinois and were insufficient to have created a substantial connection with Illinois. See
       Pilipauskas, 258 Ill. App. 3d at 59 (finding no personal jurisdiction over the defendants in
       Illinois where “[t]he plaintiffs chose to initiate a contact with nonresident defendants and chose
       to travel to Michigan, where they intended to spend some time vacationing”).
¶ 61        In one last attempt to demonstrate that the circuit court can exercise specific jurisdiction
       over the Lewises, plaintiffs claim that the Lewises transmitted misrepresentations about the
       safety of their house to Illinois residents and that Zamora relied on those misrepresentations in
       traveling to, and remaining at, their house. For support, plaintiffs rely on Zazove v. Pelikan,
       Inc., 326 Ill. App. 3d 798 (2001). In Zazove, the appellate court found that the circuit court had
       personal jurisdiction over a distribution company where it distributed pens in Illinois and
       “purposefully marketed” pens “to Illinois residents through a variety of media” and where the
       plaintiff, a resident of Illinois who filed a class action complaint, claimed that the distribution

           6
             Although in plaintiffs’ reply brief, they posit that the Schecter case is “an unreported opinion” and
       therefore should be disregarded by this court pursuant to Illinois Supreme Court Rule 23(e) (eff. Apr. 1,
       2018), we find that position to be mistaken. The Schecter case is a published opinion, though it was
       initially filed as a Rule 23 order before being published as an opinion.

                                                       - 14 -
       company’s “marketing was allegedly premised on a false promise in violation of the Illinois
       Consumer Fraud and Deceptive Business Practices Act.” Id. at 808. But as previously noted,
       the Lewises did not purposefully direct any marketing efforts toward Illinois consumers, and
       thus, plaintiffs’ reliance on Zazove is misplaced.
¶ 62        Finally, after the parties completed briefing on appeal, this court issued a decision in Dixon
       v. GAA Classic Cars, LLC, 2019 IL App (1st) 182416, which warrants a brief discussion. In
       the case, the North Carolina-based defendant owned a website that livestreamed auctions for
       vehicles. Id. ¶¶ 1, 3. The plaintiff, an Illinois resident, saw an online advertisement from the
       defendant listing a 1973 Ford Bronco for sale at an auction. Id. ¶¶ 3, 5. In response to the
       advertisement, the plaintiff e-mailed the defendant asking about the Bronco and how to bid for
       the vehicle. Id. ¶ 3. The defendant replied and invited the plaintiff to bid on the vehicle at the
       upcoming auction. Id. The plaintiff further asked for photographs of the Bronco’s engine, and
       the defendant informed him that it would send those photographs to him once it received them
       from the Bronco’s owner. Id. Thereafter, the plaintiff and the defendant had several additional
       communications about the Bronco, including by e-mail, telephone, and text message. Id. ¶¶ 3-
       5. In one phone call between the two, the defendant obtained the plaintiff’s bid on the Bronco.
Id. ¶ 5. At the auction, the plaintiff was the highest bidder. Id. However, after he received the
       Bronco, he noticed several issues with the vehicle and sued the defendant for fraud. Id. ¶¶ 5-7.
       Ultimately, on the defendant’s motion, the circuit court dismissed the complaint for a lack of
       personal jurisdiction. Id. ¶¶ 7-8. On appeal, this court reversed the dismissal, finding that
       Illinois could exercise specific personal jurisdiction over the defendant because of the nature
       and quality of the communications between the parties about the Bronco, the fact that the
       defendant actively engaged in a nationwide advertising campaign for its auction website, and
       the fact that the defendant received payment through its website from the plaintiff. Id. ¶¶ 13-
       20.
¶ 63        However, in the present case, the communications between Gilbert and the Lewises were
       far less in nature and quality and included merely one exchange. Furthermore, the defendant
       in Dixon actually owned the auction website, accepted payment from the plaintiff through the
       website, and apparently did not own the vehicle for sale at the auction but rather was a conduit
       for its sale. As such, the defendant in Dixon is more akin to Airbnb than the Lewises, as the
       Lewises did not own Airbnb’s website, Gilbert paid Airbnb, not the Lewises, and Airbnb
       merely acted as the conduit for the rental of the Lewises’ house. Dixon therefore does not
       compel a different result.
¶ 64        In sum, the Lewises knowingly rented their house to an Illinois resident, and while this
       created a commercial relationship with an Illinois resident, it was a brief, one-time occurrence
       that was created randomly and fortuitously by Gilbert and did not obligate the Lewises to any
       obligations in Illinois or further obligations with respect to Gilbert beyond the two-day rental
       period. This tenuous connection to Illinois does not satisfy the minimum contacts required to
       satisfy due process concerns and confer personal jurisdiction on the Lewises in Illinois.
       Subjecting them to litigation in Illinois by simply approving a potential renter of their house
       who they knew was from Illinois and writing a courteous response message to that renter would
       not comport with traditional notions of fair play and substantial justice. Accordingly, the circuit
       court properly granted the Lewises’ motion to dismiss based on a lack of personal jurisdiction.




                                                   - 15 -
¶ 65                           3. Personal Jurisdiction Over United and Kidde
¶ 66        Plaintiffs next argue that the circuit court can exercise specific jurisdiction over United and
       Kidde because of their substantial business connections to Illinois, in particular their business
       related to selling and advertising of ionization-triggered smoke detectors, and their
       misrepresentations in marketing about the efficacy of ionization-triggered smoke detectors that
       Zamora was exposed to at Home Depot in Illinois and relied on at the Lewises’ house in Maine.
¶ 67        Before addressing the specifics of United and Kidde’s contacts with Illinois, we briefly
       address a preliminary issue, which was the circuit court’s decision to strike portions of
       plaintiffs’ affidavits based on averments therein being inadmissible hearsay. Under Illinois
       Supreme Court Rule 191(a) (eff. Jan. 4, 2013):
                “[A]ffidavits submitted in connection with a motion to contest jurisdiction over the
                person *** shall be made on the personal knowledge of the affiants; shall set forth with
                particularity the facts upon which the claim, counterclaim, or defense is based; shall
                have attached thereto sworn or certified copies of all documents upon which the affiant
                relies; shall not consist of conclusions but of facts admissible in evidence; and shall
                affirmatively show that the affiant, if sworn as a witness, can testify competently
                thereto.”
       An affidavit under Rule 191(a) is akin to trial testimony and should satisfy the same requisites
       for competent trial testimony. US Bank, National Ass’n v. Avdic, 2014 IL App (1st) 121759,
       ¶ 22. “If, from the document as a whole, it appears that the affidavit is based upon the personal
       knowledge of the affiant and there is a reasonable inference that the affiant could competently
       testify to its contents at trial, Rule 191 is satisfied.” Kugler v. Southmark Realty Partners III,
       309 Ill. App. 3d 790, 795 (1999). It is axiomatic that, if averments in a Rule 191(a) affidavit
       are based on inadmissible hearsay, the affiant could not competently testify to those averments
       at a trial. See Radtke v. Murphy, 312 Ill. App. 3d 657, 663-64 (2000).
¶ 68        In the affidavits of plaintiffs, they each averred that their father told them he observed
       advertisements and in-store displays of Kidde smoke detectors through working at Home
       Depot stores in Chicago and became familiar with Kidde smoke detectors as a result. While
       United and Kidde argue these averments were hearsay as extrajudicial statements offered to
       prove the truth of the matter asserted (see Greco v. Orthopedic & Sports Medicine Clinic, P.C.,
       2015 IL App (5th) 130370, ¶ 26), plaintiffs assert the averments were not hearsay because their
       purpose was to show Zamora’s state of mind. See In re Estate of DeMarzo, 2015 IL App (1st)
141766, ¶ 20 (where a statement is offered to demonstrate “a person’s knowledge or awareness
       of a circumstance and not to establish the truth of the circumstance,” the statement is not
       hearsay). In a technical sense, the statements made by Zamora to plaintiffs do represent his
       state of mind, but as noted by United and Kidde, plaintiffs’ theory of jurisdiction is that Zamora
       observed and relied on Kidde’s advertisements in Illinois before traveling to Maine and
       remaining at the Lewises’ house. This theory depends entirely on the truth of the statements
       made by Zamora to plaintiffs. So while the statements may represent Zamora’s state of mind,
       i.e., his knowledge of a circumstance, there is no question that plaintiffs relied on the
       statements for the truth of the mattered asserted in them, i.e., to establish the truth of the
       circumstance. See id. Consequently, we agree with the circuit court’s decision to strike the
       aforementioned portions of plaintiffs’ affidavits as inadmissible hearsay, and those averments
       cannot support plaintiffs’ jurisdictional arguments against United and Kidde. See Campbell,
       2018 IL App (1st) 173051, ¶ 22 (finding, where a plaintiff attempted to use inadmissible

                                                    - 16 -
       hearsay as a basis to establish the circuit court’s personal jurisdiction over a defendant, the
       plaintiff violated Rule 191(a) and the appellate court would disregard the hearsay in its
       jurisdictional analysis).
¶ 69        With the hearsay issue resolved, the evidence of Kidde’s connection to Illinois is their
       general, yet pervasive, business activities in the state. As noted, Kidde heavily advertised its
       ionization-triggered smoke detectors in Illinois, sold more than 3 million of them in Illinois,
       and profited off of those sales in excess of $1 million. Additionally, Kidde sent multiple
       employees to Illinois for various work-related activities. However, “specific jurisdiction is
       confined to adjudication of issues deriving from, or connected with, the very controversy that
       establishes jurisdiction.” (Internal quotation marks omitted.) Goodyear, 564 U.S. at 919. And
       “[w]hen there is no such connection, specific jurisdiction is lacking regardless of the extent of
       a defendant’s unconnected activities in the State.” Bristol-Myers, 582 U.S. at ___, 137 S. Ct.
       at 1781.
¶ 70        While it is undisputed that Kidde conducted substantial business in Illinois, including
       substantial business with respect to its ionization-triggered smoke detectors, and has
       purposefully directed its activities toward Illinois, those activities were unconnected with the
       litigation in this case. Critically, the Kidde smoke detectors at issue in this case were not
       purchased in Illinois, were not purchased by Illinois residents, were not installed in an Illinois
       house, and did not allegedly cause a fire in Illinois. Given the conduct that gave rise to this
       ligation occurred outside of Illinois, there is an insufficient connection between Illinois and the
       underlying controversy, regardless of how strong Kidde’s unrelated business activities are in
       Illinois. See id.
¶ 71        Nevertheless, plaintiffs attempt to demonstrate the requisite connection between Illinois
       and the underlying controversy by highlighting the allegations in count XII of their first
       amended complaint—the count against United and Kidde alleging a violation of the Consumer
       Fraud Act. Plaintiffs point to their allegations that Zamora relied on Kidde’s allegedly
       deceptive advertising of the ionization-triggered smoke detectors in Illinois when he agreed to
       travel to the Lewises’ house in Maine and then remained there because he believed the house
       was safe due to the presence of the Kidde ionization-triggered smoke detectors. First, in the
       Lewises’ advertising of their house on Airbnb, they merely stated that the house was equipped
       with a smoke detector. It is completely speculative that Zamora would have somehow known
       the Lewises’ house was equipped with Kidde ionization-triggered smoke detectors. See
       Flanders v. California Coastal Communities, Inc., 356 Ill. App. 3d 1113, 1119 (2005) (stating
       that “[t]he jurisdiction of the courts is not meant to be a speculative venture”). Thus, to the
       extent plaintiffs argue that Zamora would not have traveled to Maine but for Kidde’s allegedly
       misleading advertising, the argument is entirely too speculative to support personal jurisdiction
       in Illinois.
¶ 72        Second, plaintiffs’ assertion in their amended complaint that Zamora relied on Kidde’s
       allegedly misleading advertising in Illinois and then remained at the Lewises’ house in Maine
       because he believed the smoke detectors were safe was not a well-pled fact but rather a
       conclusory allegation. Plaintiffs do not allege any specific facts to support their claim that
       Zamora relied on this allegedly misleading advertising in Illinois but merely summarily
       concluded he did. To be sure, plaintiffs foresaw the need to provide their own affidavits to
       support the allegation of how it came to be that Zamora relied on Kidde’s allegedly misleading
       advertising in Illinois in order to supply the requisite nexus to Illinois for personal jurisdiction

                                                    - 17 -
       purposes. But because this allegation in the amended complaint is not composed of any well-
       pled facts, we need not accept it as true, and the allegation does not support plaintiffs’
       jurisdictional argument. See Quinn v. Board of Education of the City of Chicago, 2018 IL App
       (1st) 170834, ¶¶ 57-58 (remarking that, because Illinois is a fact-pleading jurisdiction,
       plaintiffs “cannot simply set forth conclusions” in their complaints and “[m]ere conclusory
       allegations unsupported by specific facts do not suffice” for pleading purposes). Moreover,
       plaintiffs’ affidavits do not help their jurisdictional cause in providing the requisite nexus to
       Illinois because, as previously discussed, they were based on inadmissible hearsay.
¶ 73        Still, even disregarding the hearsay issue and well-pled nature of the allegation, plaintiffs
       attempt to confer jurisdiction on Kidde in Illinois based solely on their alleged misleading
       advertising of a particular product in Illinois, to which Zamora was allegedly exposed in
       Illinois. And based on the allegedly misleading advertising to which Zamora was allegedly
       exposed, he decided to travel to Maine and stay at an Airbnb with Kidde ionization-triggered
       smoke detectors because he believed, based on the alleged misleading advertising, that the
       Kidde smoke detectors would protect him in case of a fire. Such a jurisdictional theory to
       Illinois, even under a lenient and flexible meaning of “arising out of” or “related to,” is too
       tenuous to succeed, where all of the events underlying the litigation occurred in Maine. A mere
       connection to Illinois is not enough to confer specific jurisdiction onto a defendant in Illinois,
       but rather the defendant’s litigation-related “conduct must create a substantial connection with
       the forum State.” Walden, 571 U.S. at ___, 134 S. Ct. at 1121. That substantial connection
       between Kidde’s litigation-related conduct and Illinois is lacking.
¶ 74        Additionally, in support of their argument that the circuit court can exercise specific
       jurisdiction over Kidde, plaintiffs rely on Avery v. State Farm Mutual Automobile Insurance
       Co., 216 Ill. 2d 100 (2005), and Zazove, 326 Ill. App. 3d 798. First, Avery has nothing to do
       with specific jurisdiction. Rather, Avery discussed whether nonresidents could assert claims
       under the Consumer Fraud Act for transactions occurring outside of Illinois. See Avery, 216
Ill. 2d at 179. Or, in other words, whether nonresident plaintiffs had causes of action under the
       Consumer Fraud Act. Id. at 190. In the present case, we are not deciding whether a cause of
       action exists under the Consumer Fraud Act, but rather whether the circuit court has specific
       jurisdiction over United and Kidde. Avery is therefore inapposite.
¶ 75        In Zazove, 326 Ill. App. 3d at 800-01, 808, a case we have previously discussed, the
       defendant purposefully advertised a pen in Illinois through a variety of media, and the plaintiff,
       who bought the pen in Illinois allegedly in reliance upon the advertising, filed a class action
       complaint, claiming that the defendant violated the Consumer Fraud Act based upon that
       advertising. Thus, the litigation-related conduct of the defendant was that it transmitted
       allegedly misleading advertising in Illinois, an Illinois resident observed that allegedly
       misleading advertising in Illinois, and he acted in buying a pen in reliance on the advertising
       in Illinois. See id. Conversely, in this case, while Kidde did advertise its ionization-smoke
       detectors in Illinois, the smoke detectors at issue were bought in Maine, installed in a house in
       Maine, allegedly failed to timely alert to a fire in Maine, and allegedly caused death in Maine.
       Whereas in Zazove, the defendant’s litigation-related conduct created a substantial connection
       with Illinois, Kidde’s litigation-related conduct did not. Plaintiffs’ reliance on Zazove is
       therefore unpersuasive.
¶ 76        In sum, Kidde conducted substantial business activities in Illinois, including advertising its
       ionization-triggered smoke detectors that were the smoke detectors that allegedly failed to

                                                   - 18 -
       timely activate in the Lewises’ house and allegedly caused Zamora’s death. But Kidde’s
       general business activities and even those specific to the ionization-triggered smoke detectors
       were unrelated to the very controversy in this case that establishes jurisdiction: the death of
       Zamora as a result of a fire occurring in Maine at the house of Maine residents, who purchased
       allegedly deficient smoke detectors in Maine. As such, plaintiffs’ cause of action against Kidde
       did not arise out of, or relate to, Kidde’s contacts with Illinois. Consequently, Kidde did not
       have the requisite minimum contacts to satisfy due process concerns and confer jurisdiction
       over it to Illinois courts. Turning briefly to United, who was merely a parent company not
       engaged in the advertising or selling of ionization-triggered smoke detectors, if Kidde’s
       contacts with Illinois were insufficient for personal jurisdiction in Illinois, United’s contacts
       are likewise insufficient with Illinois for personal jurisdiction in Illinois. Accordingly, the
       circuit court properly granted United and Kidde’s motion to dismiss based on a lack of personal
       jurisdiction.

¶ 77                                B. The Evidence Preservation Order
¶ 78       Lastly, we address the cross-appeal filed by United and Kidde, in which Airbnb and the
       Lewises joined, that challenged the circuit court’s decision to reinstate the evidence
       preservation order entered against Kidde. As discussed, in the early stages of litigation in this
       case, plaintiffs filed an emergency motion to preserve evidence, which the court granted. In
       relevant part, that preservation order required Kidde to “preserve any and all documents related
       to any other incident in which any of its smoke detectors were alleged not to have activated,
       or activated too late in a fire.” However, later during litigation, the court vacated that order,
       then reversed course and reinstated the order. United and Kidde contend that, because the court
       does not have personal jurisdiction over Kidde, it was without legal authority to enter the
       preservation order.
¶ 79       “Courts must have both subject-matter and personal jurisdiction to enter a valid judgment.”
       People v. Matthews, 2016 IL 118114, ¶ 17. “If a court lacks either subject matter jurisdiction
       over the matter or personal jurisdiction over the parties, any order entered in the matter is void
       ab initio ***.” In re M.W., 232 Ill. 2d 408, 414 (2009). And while an objection to personal
       jurisdiction can be waived (see id. at 427), it was not in this case. Therefore, the circuit court’s
       evidence preservation order entered against Kidde was entered without the court having
       personal jurisdiction over Kidde. Consequently, the court could not enter a valid order against
       Kidde, and the order is void. See Matthews, 2016 IL 118114, ¶ 17; In re M.W., 232 Ill. 2d at
       414. Accordingly, we vacate the circuit court’s evidence preservation order entered against
       Kidde.

¶ 80                                        III. CONCLUSION
¶ 81       For the foregoing reasons, we affirm the judgments of the circuit court of Cook County
       that dismissed plaintiffs’ lawsuit against United, Kidde, and the Lewises. However, we vacate
       the circuit court’s evidence preservation order entered against Kidde.

¶ 82      Affirmed in part and vacated in part.




                                                    - 19 -